Case 1:20-cv-03040-NGG-SJB Document 60 Filed 04/21/21 Page 1 of 1 PageID #: 1877




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 JING WANG and WAI-LEUNG CHAN,

                           Plaintiffs,                    Civ. Action No. 1:20-cv-03040

        - against -

 TESLA, INC.,

                           Defendant.



                                 CERTIFICATE OF SERVICE
        Pursuant to the Court’s April 14, 2021 Order, I hereby certify that a true and accurate copy

 of the Letter Motion to Compel Mobileye, Inc. (ECF No. 52) and all exhibits to same were served

 on Mobileye, Inc’s counsel via email on April 13, 2021. A copy of that email is attached as Exhibit

 A. Please advise if the Court requires something further to comply with the Court’s Order.

                                                      Respectfully submitted,

                                                      By: s/ Michael R. Nelson
                                                         Michael R. Nelson
                                                         Stephanie E. Niehaus
                                                         Jessica Bradburn Loucks (pro hac vice)
                                                         NELSON NIEHAUS LLC
                                                         200 Park Avenue, #1700
                                                         New York, NY 10017
                                                         212-457-1668
                                                         nelson@nelson.legal
                                                         stephanie.niehaus@nelson.legal
                                                         jessica@nelson.legal

                                                          Attorneys for Plaintiffs
